     Case 2:20-cv-01563-TLN-DB Document 5-1 Filed 10/06/20 Page 1 of 2



1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9              EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10
      NEFTALI MONTERROSA, individually and                    Case No: 2:20-cv-01563-TLN-DB
11    as co-successor-in-interest to Decedent SEAN
      MONTERROSA; NORA MONTERROSA,                            [PROPOSED] ORDER GRANTING
12    individually and as co-successor-in-interest to         DEFENDANTS’ MOTION TO DISMISS
13    Decedent       SEAN          MONTERROSA;                PURSUANT TO FEDERAL RULE OF
      MICHELLE MONTERROSA, individually;                      CIVIL PROCEDURE RULE 12(b)(6)
14    ASHLEY MONTERROSA, individually,                        AND GRANTING DEFENDANTS’
                                                              MOTION TO STRIKE PURSUANT TO
15
                      Plaintiff,                              FEDERAL RULE OF CIVIL
16                                                            PROCEDURE RULE 12(f)
             vs.
17
      CITY OF VALLEJO, a municipal
18
      corporation; JARRETT TONN, individually,
19    and, Vallejo police officers DOES 1-25,
      inclusive,
20
                     Defendants.
21

22

23
            Defendants City of Vallejo and Jarrett Tonn’s motion to dismiss under Federal Rule of
24
     Civil Procedure 12(b)(6) and motion to strike under Federal Rule of Civil Procedure 12(f) came
25
     on for hearing in this Court on December 3, 2020 at 2:00 p.m. in Courtroom 2, before the
26
     Honorable Troy Nunley, United States District Court Judge. Assistant City Attorneys Meera Bhatt
27
     and Katelyn Knight appeared on behalf of Defendants. Attorneys John Burris and Ben Nisenbaum.
28
     appeared on behalf of Plaintiffs.
      Case No. 2:20-cv-01563-TLN-DB                                  [Proposed] Order Granting Motion to
                                                                     Dismiss and Motion to Strike
                                                        -1-
     Case 2:20-cv-01563-TLN-DB Document 5-1 Filed 10/06/20 Page 2 of 2



1           Having considered the Defendants’ motion to dismiss and motion to strike, the other
2    pleadings and documents on file in this case, arguments or evidence submitted by the parties, the
3    Court finds good cause exists to issue the following orders:
4           1. The Court hereby dismisses the Complaint’s third cause of action for Fourteenth
5               Amendment Substantive Due Process – Right to Familial Relationship as to all
6               Defendants without leave to amend.
7           2. The Court hereby dismisses the Complaint’s fourth cause of action for First
8               Amendment Right of Association as to Plaintiffs Michelle Monterrosa and Ashley
9               Monterrosa without leave to amend.
10          3. The Court hereby strikes the following sentence from the Prayer on page 15 of the
11              Complaint:
12                  “For violation of California Civil Code Sections 52 and 52.1, statutory damages,
13                  and reasonable attorney’s fees.”
14   IT IS SO ORDERED.
15

16   Dated: __________________________                       ___________________________________
17                                                           The Honorable Troy Nunley
18

19

20

21

22

23

24

25

26

27

28

      Case No. 2:20-cv-01563-TLN-DB                                    [Proposed] Order Granting Motion to
                                                                       Dismiss and Motion to Strike
                                                       -2-
